Citation Nr: 1503862	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  08-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure and secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970 to include service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2013, the Board remanded a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In September 2014, the RO granted service connection for PTSD.  Therefore, the full benefits sought on appeal on that matter has been granted and the issue is no longer on appeal.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran had service in Korea from August 18, 1969, to October 24, 1970, and was assigned to 2nd Battalion, 17th Infantry Division.

2.  The Veteran's diagnosed diabetes mellitus is presumed to be related to exposure to herbicide agents while serving in Korea.

3.  The Veteran's diagnosed coronary artery disease is presumed to be related to exposure to herbicide agents while serving in Korea.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for coronary artery disease, have been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from injury sustained or disease contracted in the line of duty in active service or for aggravation of a preexisting injury sustained or disease contracted in the line of duty in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, service connection may be presumed for certain listed diseases, such as type II diabetes mellitus and coronary artery disease, that become manifest within a particular period after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014).  A Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2014).

The Veteran's service records show that he served in Korea from August 18, 1969, to October 24, 1970, and was assigned to the Headquarters and Headquarters Company (HHC) of the 2nd Battalion, 17th Infantry Division.  The Board notes that the Veteran's unit has been recognized by the Department of Defense as operating in or near the Korean DMZ during the qualifying time period for exposure to herbicide agents.  See VA Adjudication Manual M21-1MR, Part IV, Subpart ii, Ch. 2, Sec. C.10.

The Board finds that the evidence of records shows that the Veteran served in Korea from August 1969 to October 1970, a period in which the Department of Defense has confirmed that Agent Orange was deploy in Korea near the DMZ.  The Board notes that the Department of Defense has also acknowledged that the Veteran's specific unit was near or operated around the DMZ.  Therefore, exposure to herbicide agents during service is conceded.

VA treatment records show that the Veteran has been assessed and received treatment for both type II diabetes mellitus and coronary artery disease.  Therefore, the Board finds that the Veteran has demonstrated by competent and credible evidence that he has the current disabilities of type II diabetes mellitus and coronary artery disease which are diseases associated with exposure to herbicides and the Veteran receives a presumption of service connection due to exposure to herbicides during service in Korea.  38 C.F.R. § 3.309(e) (2014).

Accordingly, the Board finds that presumptive service connection for diabetes mellitus type II and coronary artery disease is warranted based on exposure to herbicides during service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, due to herbicide exposure, is granted.

Entitlement to service connection for coronary artery disease, due to herbicide exposure, is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


